DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-19 and 24-26 in the reply filed on April 5, 2022 is acknowledged.  The traversal is on the grounds that the gold/boron alloy is a special technical feature.  This is not found persuasive because applicant first notes that MPEP § 803 states that restriction is only proper if there would be a serious search burden on the examiner (Applicant’s remarks mailed 4/5/22, pg. 2, first full paragraph).This is not persuasive because the search burden requirement does not apply to unity of invention analysis for national stage applications, see MPEP § 823.
Applicant also argues that the Examiner has not provided any indication that the content of the claims was interpreted in light of the description (Applicant’s remarks mailed 4/5/22, pg. 3, first full paragraph). However, in the restriction mailed 3/23/22, a gold/boron alloy was identified as the common technical feature of the inventions of Groups I and II (Office Action mailed 3/22/22, pg. 3, last paragraph). The interpretation is necessarily done with respect to the disclosure of the application. Given that the independent claim in Group II notes an AuB6 or AuB12 gold/boron alloy and the independent claim of Group I is directed to a method of alloying precious metal such as gold with boron, the common technical feature of these claims is a gold/boron alloy. As such, this determination was proper and applicant’s argument is not persuasive.
Applicant also cites 37 C.F.R 1.475(a) and traverses on the grounds that the gold/boron alloy is a special technical feature (Applicant’s remarks mailed 4/5/22, pg. 3, second full paragraph). While applicant correctly identifies the common technical feature among Groups I and II, it was established in the restriction requirement mailed 3/23/22 that the gold/boron alloy common technical feature was not a special technical feature as it was not demonstrated to make a contribution over the art as shown in the Zito reference (Office Action mailed 3/22/22, pg. 3, last paragraph – pg. 4, first paragraph). Applicant has agreed on what the common technical feature is and has not pointed to any error or deficiency in the mapping of art to the common technical feature. Therefore, a statement that the common technical feature is a special technical feature is insufficient to overcome the weight of evidence that Zito discloses this feature. Therefore, applicant’s arguments are not persuasive.
Applicant again argues that there is no search burden and this is shown as the International Searching Authority searched all of the claims together (Applicant’s remarks mailed 4/5/22, pg. 3, third full paragraph). It is again noted that search burden under MPEP § 803 does not apply to unity of invention, see MPEP § 823. It is also not correct that the International Searching Authority searched all of the claims together. Section 3.1 of the International Preliminary Report on Patentability notes that as the subject matter of claim 20 is unclear (referencing section 5.4), the claim is omitted from the assessment of novelty and inventive step. Further, the actions of another patent office is not material to how the USPTO applies U.S. law and regulations to U.S. patent applications. Thus, applicant’s arguments concerning this issue are not persuasive.
Finally, Applicant cites MPEP § 806.03 and argues that the office has not considered the relationship of Groups I and II with respect to this rule and concludes that the burden with respect to unity of invention in MPEP 1893.03(d) has not been met (Applicant’s remarks mailed 4/5/22, pg. 4, first full paragraph). 
MPEP § 823 makes clear that the analysis used to determine whether restriction is proper in a national stage application is covered in MPEP chapter 1800, and chapter 800 of the MPEP only applies with respect to substantive and procedural matters (e.g. double patenting rejections 804, election and reply by applicant 818, and rejoinder 821.04). Thus, sections 803 and 806.03 of the MPEP do not apply to the unity of invention analysis.
Applicant has failed to show how Zito does not demonstrate that the common technical feature between Groups I and II, the gold/boron alloy, is known in the art and therefore is not a special technical feature. Applicant’s arguments concerning search burden and same essential characteristics are not relevant to this point. As the Office has shown that the common technical feature is not a special technical feature, the burden in MPEP § 1893.03(d) is met and applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-23 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 5, 2022.
Status of Claims
	Claims 1-19 and 24-26 are examined in this office action of which claims 20-23 and 27-28 were withdrawn as directed to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement, see pg. 15, lines 20-30 where NPL is listed which is not included on the IDS.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see pg. 15, lines 24-25. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Interpretation
Claim 5 recites the limitation “E-beam melting”. Applicant appears to be referring to electron beam melting, a common form of additive manufacturing and claim 5 will be interpreted as such. Applicant is invited to correct the record if this interpretation of the term is in error.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
Claim 7 recites “Inkjetting” and this recitation should be lower case.
Claim 9 recites “Binder jetting” and “Solvent on Granulate jetting” and these recitations should be lower case.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “precious metal” in line 5. As there is already “a precious metal” recited in the preamble which is selected from the group consisting of gold, silver, platinum, palladium, ruthenium, rhodium, and iridium, it is not clear whether this it is not clear whether “precious metal” refers back to the previous recitation, whether it refers to some other different precious metal, whether it refers to precious metal generally, or some other meaning. Claims 2-19 and 24-26 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “a nano-structured micrometric powder” in line 6. It is not clear what is meant by this recitation. While the claim notes that it is formed by aggregates of particles where the aggregates have dimensions in a micrometric range and where the aggregates are constitute of particles having a geometrical value within a nanometric range, as microns and nanometers are merely units for measuring length and any length amount can be measured using either a micron range or a nanometer range, whether the amount be tenths or tens of thousands of those units. Thus, it is not clear from these recitations whether the powder is intended to be limited to a size. Claims 2-19 and 24-26 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “the powder” in the next to last line of the claim. As there is already a precious metal powder, a nano-structured micrometric powder, and a powder formed by micronisation treatment, it is not clear which powder is referenced by the recitation “the powder”. Claims 2-19 and 24-26 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 2 recites the limitation “the powder” in line 3. Claim 3 also includes this recitation to “the powder” in line 3. As claims 2 and 3 depend from claim 1 and claim 1 recites a precious metal powder, a nano-structured micrometric powder, and a powder formed by micronisation treatment, it is not clear which powder is reference by the recitation “the powder”. Claims 4-7 are also rejected as they depend from claim 3 and do not solve the above issue.

Claims 4 and 5 recite the limitation “wherein the three-dimensional additive manufacturing treatment is a direct printing treatment” in lines 2-3. It is not clear what is meant by “direct printing treatment”. This is not a commonly used term in the art and while it is mentioned as being inclusive of selective laser melting and electron beam melting in claim 5 and pg. 5 lines 20-21 of the specification, this does not explain what is meant by the limitation and what scope it encompasses.

Claims 6 and 7 recite the limitation “wherein the three-dimensional additive manufacturing treatment is an indirect printing treatment” in lines 2-3. It is not clear what is meant by “indirect printing treatment”. This is not a commonly used term in the art and while this limitation is mentioned as being inclusive of inkjetting, nanoparticle jetting, and digital light projecting in claim 7 and pg. 5 lines 24-25 of the specification, this does not explain what is meant by the limitation and what scope the phrasing encompasses.

Claim 8 recites the limitation “the powder” in line 4. As claim 8 depends from claim 1 and claim 1 recites a precious metal powder, a nano-structured micrometric powder, and a powder formed by micronisation treatment, it is not clear which powder is reference by the recitation “the powder”. Claims 9-16 and 24-26 are also rejected as they depend from claim 8 and do not solve the above issue.

Claim 9 recites the limitation “FDM” in the next to last line. While FDM is mentioned on line 3 of pg. 7 of the specification, this does not explain the meaning of the term. Claim 24 is also rejected as it depends from claim 9 and does not solve the above issue. 

Claim 12 recites the limitation “wherein 25 wt% nano-structured micrometric boron powder is mixed with 75 wt% gold”. This limitation is a non-sequitur in relation to these claims. It is not clear whether this creates a new step of mixing nano-structured micrometric boron powder with gold, whether this is an attempt to further define the mixing step in claim 1, or some other meaning. 
This is complicated by the specific recitation of “nano-structured micrometric boron powder” in line 2. It is not clear whether this is an attempt to refer back to “a nano-structured micrometric powder” in claim 1, whether this is a different “nano-structured micrometric boron powder” or some other meaning.
Further, it is not clear what the 25 wt% and 75 wt% is in relation to in the limitation. Whether this means that the nano-structured micrometric boron powder makes up 25% of the mixture by weight with remainder gold, whether nano-structured micrometric boron powder is mixed with a material that is 75 wt% gold, or some other meaning. Claims 13-16 and 25-26 are also rejected as they depend from claim 12 and do not solve the above issue. 

Claim 13 recites the limitation “gold is 24-karet ½ bright yellow gold” in line 2. It is not clear what is meant by the recitation “ ½ bright”. This does not appear to be a term of art and it is not clear what “brightness” this is in relation to. While this limitation is mentioned on line 16 of pg. 15 of the specification, this is merely a repetition of the claim and does not explain the meaning of the terms. Claims 25-26 are also rejected as they depend from claim 13 and do not solve the above issue. 

The term “on the order of” in claim 16 is a relative term which renders the claim indefinite. The term “on the order of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “on the order of” modifies the claimed specific surface area of 700 m2 for 1 g of powder injecting a level such that it is not clear what the scope of the claim is. While “on the order of” is mentioned on page 8, lines 23-24 of the specification, this is a mere repetition of the claim limitation and does not explain what scope is envisaged by the modifier “on the order of”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107385243 A (with provided English machine translation) of Hu in view of Introduction to Metal Powder Production and Characterization, ASM Handbook, (2015) of Schade and Additive Manufacturing Technologies (2015) of Gibson. 
As to claim 1, Hu discloses a preparation method of a high-temperature alloy material (Hu, abstract). Hu discloses providing Ru powder (Hu, pg. 6 of translation, line 16; see also pg. 5 of translation, line 2) where ruthenium is a precious metal in powder form meeting the claim limitation. Hu also discloses providing B powder and mixing the powders evenly (Hu, pg. 6 of translation, lines 16-17; see also pg. 5 of translation, line 2-3) meeting the claim limitation of providing a nano-structured micrometric powder comprising boron and mixing the powder with a precious metal powder.
It is not clear what is meant by nano-structured micrometric powder, see 112(b) rejection above. Hu does not explicitly state that the boron powder is formed by aggregates of particles, these aggregates which constitute the nano-structured micrometric powder having dimensions within the micrometric range, these aggregates being themselves constituted of particles containing, at least in part, boron, and which have at least one geometrical value within the nanometric range responsible for the reactivity of the nano-structured micrometric powder. However, any size can be measured using a micrometric or nanometric scale whether the size be tens of thousands or mere fractions of these units. Therefore by disclosing a powder which would necessarily be made up of agglomerations of boron atoms, Hu is disclosing a powder which is measurable in a micrometric range which is composed of units which are measurable in a nanometric range, thereby meeting the claim limitations. 
Further, as Hu discloses a powder, it will have some reactivity based upon it’s size, thereby meeting the claim limitation of having a reactivity of the nano-structured micrometric powder.
Hu discloses placing the mixed powder in a sealed graphite mold with an inner diameter of 15mm and discharge plasma sintering (SPS) the sealed powder (Hu, pg. 3, line 10; see also page 6 of translation, lines 17 and 20-21), meeting the limitation of compacting the mixture by uniaxial pressure. Hu discloses where axial pressure of 100 KN at 800 °C is used to carry out the spark plasma sintering (Hu, pg. 6 of translation, lines 21-22). As a GPa is a KN/mm2 and the mold has a diameter of 15mm, the area pressed upon would be 176.7 mm2, meaning that Hu is disclosing SPS at 0.565 GPa, meeting the claim limitation of 0.5 to 10 GPa at a temperature of 400 to 2100 °C. 
However, Hu does not disclose machining or reducing the ingot to a powder.
Schade is the ASM handbook section on Metal Powder Production (Schade, title). Schade teaches that metal powders are produced by mechanical or chemical means and teaches that the commonly used methods include milling (Schade, pg. 55, left column, second paragraph), meeting the limitation of micronisation treatment as micronize means to break into very fine particles and that is what the process of milling does. 
As Hu discloses a metal alloy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of milling as taught by Schade to the method of making an alloy in Hu, thereby producing a powder of the alloy disclosed in Hu. This would be obvious to a person of ordinary skill in the art as forming powders from an alloy is known and one would have recognized that combining the milling process in Schade with the alloy in Hu would produce the predictable result of a powder made from the alloy of Hu, see MPEP § 2143(I)(A).
However, Hu does not disclose further treating of the powder to obtain a part.
Gibson is a reference book on Additive Manufacturing Technology (Gibson, title). Gibson teaches the use of metal in AM systems (Gibson, pg. 52, section 3.4). Gibson teaches using metals in PBF (powder bed fusion) additive processes (Gibson, pg. 110, section 5.2.2). Gibson teaches that PBF processes can be used to create a metal part that is typically usable in the state in which it comes out of the machine (Gibson, pg. 121, section 5.3.5.1, first paragraph). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of additive manufacturing such as powder bed fusion as taught by Gibson to the method of forming an alloy disclosed by Hu, thereby creating a metal part that is typically usable in the state in which it comes out of the machine (Gibson, pg. 121, section 5.3.5.1, first paragraph). 

As to claim 2, Gibson discloses where after scanning the outer contours of the part by SPS, the part is then post-processed to full density using hot isostatic pressing (HIP) (Gibson, pg. 348, 2nd full paragraph), meeting the limitation of inserting the powder into a mold and subjecting to isostatic pressure.

As to claim 3, Hu does not disclose machining or reducing the ingot to a powder.
Schade is the ASM handbook section on Metal Powder Production (Schade, title). Schade teaches that metal powders are produced by mechanical or chemical means and teaches that the commonly used methods include milling (Schade, pg. 55, left column, second paragraph), meeting the limitation of micronisation treatment as micronize means to break into very fine particles and that is what the process of milling does. 
As Hu discloses a metal alloy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of milling as taught by Schade to the method of making an alloy in Hu, thereby producing a powder of the alloy disclosed in Hu. This would be obvious to a person of ordinary skill in the art as forming powders from an alloy is known and one would have recognized that combining the milling process in Schade with the alloy in Hu would produce the predictable result of a powder made from the alloy of Hu, see MPEP § 2143(I)(A).
However, Hu does not disclose further treating of the powder to obtain a part.
Gibson is a reference book on Additive Manufacturing Technology (Gibson, title). Gibson teaches the use of metal in AM systems (Gibson, pg. 52, section 3.4). Gibson teaches using metals in PBF (powder bed fusion) additive processes (Gibson, pg. 110, section 5.2.2). Gibson teaches that PBF processes can be used to create a metal part that is typically usable in the state in which it comes out of the machine (Gibson, pg. 121, section 5.3.5.1, first paragraph). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of additive manufacturing such as powder bed fusion as taught by Gibson to the method of forming an alloy disclosed by Hu, thereby creating a metal part that is typically usable in the state in which it comes out of the machine (Gibson, pg. 121, section 5.3.5.1, first paragraph). 

As to claims 4 and 5, it is not clear what is meant by a direct printing treatment, see 112(b) rejection above. For the purposes of applying prior art, Gibson’s disclosure of selective laser melting (SLM) (Gibson, pg. 134, section 5.6.2, first paragraph) and electron beam melting (EBM) (Gibson, pg. 136, section 5.6.3, first paragraph) will be interpreted as meeting the claim limitations as applicant lists these types of AM as direct printing in claim 5. 

As to claims 6 and 7, it is not clear what is meant by an indirect printing treatment, see 112(b) rejection above. For the purposes of applying prior art, Gibson’s disclosure of using binder jetting with metal powder – where a ink comprising binder is jetted to bind a metal powder together, i.e. ink jetting -- (Gibson, pg. 207, section 8.1) the use of nanoparticle-filled inks for direct writing (Gibson, pg. 270, section 11.3, first paragraph) will be interpreted as meeting the claim limitations as applicant lists these types of AM as direct printing in claim 7.

Claims 8-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107385243 A (with provided English machine translation) of Hu, Introduction to Metal Powder Production and Characterization, ASM Handbook, (2015) of Schade and Additive Manufacturing Technologies (2015) of Gibson as applied to claim 1 above, and further in view of WO 2017/112499 A1 of Abbasov and WO 2016/068362 A1 (with provided English machine translation) of Hong.
As to claim 8, Gibson discloses using binder jetting with metal powder – where a ink comprising binder is jetted to bind a metal powder together -- (Gibson, pg. 207, section 8.1; see also pg. 122, Fig. 5.6), thereby meeting the claim limitation of mixing a powder with a binder to obtain a feedstock and subjecting it to an additive manufacturing technique. Gibson discloses where polymer-bound green parts are subsequently furnaced processed in two stages, debinding and consolidation where consolidation involves further sintering and densification to reduce part porosity (Gibson, pg. 122, section 5.3.5.1, last paragraph on page; see also Fig. 5.6), thereby meeting the claim limitation of obtaining a brown body by eliminating the binder by debinding followed by subjecting the brown body to sintering. 
However, Gibson does not explicitly disclose where the debinding step is carried out in the gaseous phase in a nitric acid or oxalic acid atmosphere and a temperature in the range of from 100 to 140 °C. 
Abbasov relates to a process for constructing a hybrid material part includes mixing a metal powder and a binder to form a compounded mixture, heating the compounded mixture, injecting the compounded mixture into a first mold to form a green part, and debinding the green part to form a brown part (Abbasov, abstract), thus Abbasov relates to the same field of endeavor of metal powders being bound using binders and then removing the binder to form a brown part. Abbasov teaches where debinding is performed using catalytic debinding which is achieved in a gaseous acid environment using highly concentrated nitric acid, oxalic acid or like acid at a temperature of 120°C (Abbasov, paragraph [0027]). Abbasov teaches that this acts as a catalyst in the decomposition of a polymer binder (Abbasov, paragraph [0027]), i.e. it speeds up the decomposition of the binder as a catalyst increases a reaction rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute catalytic debinding in nitric acid or oxalic acid at a temperature of 120°C as taught by Abbasov into the method of additively manufacturing a part disclosed by Gibson using a metal powder disclosed by Hu and Schade, thereby catalyzing and speeding up the decomposition of the binder (Abbasov, paragraph [0027]).

While Gibson discloses further sintering and densification to reduce part porosity (Gibson, pg. 122, section 5.3.5.1, last paragraph on page; see also Fig. 5.6), Gibson does not explicitly disclose where the sintering is carried out at a temperature in a range of from 700 to 1800°C. 
	Hong relates to a method of forming using Ru-containing raw material powder which is pressed in a mold and sintering the green compact (Hong, abstract). Hong teaches sintering the Ru molded product at a temperature of 700-2000 °C (Hong, pg. 11, lines 12-13).Hong teaches that by sintering, the size of the crystal controlled to be fine (Hong, pg. 2, lines 19-23). 
	As Gibson teaches sintering the finished product, but does not disclose a temperature for sintering, one of ordinary skill would naturally look to the art to determine the appropriate temperature to sinter the green compact at. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute sintering at 700-2000 °C as taught by Hong into the method of additive manufacturing disclosed by Gibson, thereby controlling for fine crystal size and carrying out the sintering disclosed in Gibson (Hong, pg. 2, lines 19-23).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature of sintering over the prior art disclosure since the prior art teaches the part will be sintered and densified throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

	As to claim 9, Gibson discloses using binder jetting with metal powder – where a ink comprising binder is jetted to bind a metal powder together -- (Gibson, pg. 207, section 8.1; see also pg. 122, Fig. 5.6), and Fused deposition modeling (FDM) (Gibson, pg. 161, section 6.4, first paragraph).

As to claim 10, Gibson discloses where after scanning the outer contours of the part by SPS, the part is then post-processed to full density using hot isostatic pressing (HIP) (Gibson, pg. 348, 2nd full paragraph), meeting the limitation of applying HIP as a post-treatment after having a sintered body. 
However, Gibson does not explicitly disclose where the HIP is performed at 500 to 2200 bar and at a temperature of 600 to 2100°C. 
	Hong relates to a method of forming using Ru-containing raw material powder which is pressed in a mold and sintering the green compact (Hong, abstract). Hong teaches hot isostatic pressing method us used on the formed body (Hong, pg. 11, lines 2-4). Hong teaches sintering the Ru molded product at a pressure of 10 to 80 MPa (100 to 800 bar) at a temperature of 700-2000 °C (Hong, pg. 11, lines 12-13).Hong teaches that by sintering, the size of the crystal controlled to be fine (Hong, pg. 2, lines 19-23). 
	As Gibson teaches sintering and performing HIP as post treatment of a part, but does not disclose a temperature or pressure for HIP, one of ordinary skill would naturally look to the art to determine the appropriate temperature and pressure to HIP the green compact at. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute performing HIP at 700-2000 °C and 100 to 800 bar as taught by Hong into the method of additive manufacturing disclosed by Gibson, thereby controlling for fine crystal size and carrying out the HIP process disclosed in Gibson (Hong, pg. 2, lines 19-23).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed pressure for HIP over the prior art disclosure since the prior art teaches the part is densified and has a small crystalline structure throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claim 11, Gibson discloses where the binder used in binder jetting process is a wax-based binder (Gibson, pg. 207, section 8.2.1, second paragraph), thereby meeting the claim limitation as synthetic and natural waxes are both types of waxes.

As to claim 24, Gibson discloses where after scanning the outer contours of the part by SPS, the part is then post-processed to full density using hot isostatic pressing (HIP) (Gibson, pg. 348, 2nd full paragraph), meeting the limitation of applying HIP as a post-treatment after having a sintered body. 
However, Gibson does not explicitly disclose where the HIP is performed at 500 to 2200 bar and at a temperature of 600 to 2100°C. 
	Hong relates to a method of forming using Ru-containing raw material powder which is pressed in a mold and sintering the green compact (Hong, abstract). Hong teaches hot isostatic pressing method us used on the formed body (Hong, pg. 11, lines 2-4). Hong teaches sintering the Ru molded product at a pressure of 10 to 80 MPa (100 to 800 bar) at a temperature of 700-2000 °C (Hong, pg. 11, lines 12-13).Hong teaches that by sintering, the size of the crystal controlled to be fine (Hong, pg. 2, lines 19-23). 
	As Gibson teaches sintering performing HIP as post treatment of a part, but does not disclose a temperature or pressure for HIP, one of ordinary skill would naturally look to the art to determine the appropriate temperature and pressure to HIP the green compact at. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute performing HIP at 700-2000 °C and 100 to 800 bar as taught by Hong into the method of additive manufacturing disclosed by Gibson, thereby controlling for fine crystal size and carrying out the HIP disclosed in Gibson (Hong, pg. 2, lines 19-23).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed pressure for HIP over the prior art disclosure since the prior art teaches the part is densified and has a small crystalline structure throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107385243 A (with provided English machine translation) of Hu, Introduction to Metal Powder Production and Characterization, ASM Handbook, (2015) of Schade and Additive Manufacturing Technologies (2015) of Gibson as applied to claim 1 above, and further in view of DE 102018101391 A1 (with provided English machine translation) of Mohler.
As to claim 17, Hu discloses adding boron powder (Hu, pg. 7 of translation, lines 5-6; see also pg. 6, line 16) to the mixture of powders. As Hu does not disclose that there are other components in the boron powder, the inference that a person of ordinary skill would draw from this disclosure is that the boron powder is pure, meeting the claim limitation of having a boron content of greater than 95% by weight.
However, Hu does not disclose where the nano-structured micrometric powder is formed of particles whose geometrical dimensions are in a range from 25 to 999 nm.
Mohler relates to a method of producing a dispersion strengthened copper alloy (Mohler, paragraph [0001]) and teaches adding boron to bind unwanted oxygen (Mohler, paragraph [0010]). Mohler teaches this alloy is formed using a powder mixture of Cu powder, Al2O3 powder, and B powder (Mohler, paragraph [0012]). Mohler teaches using a boron powder with a d50 value for the grain size of less than 2 μm (Mohler, paragraph [0022]). Mohler teaches that the small particle size contributes to an even distribution of the boron during the milling and in the resulting material (Mohler, paragraph [0022]).
As Hu and Mohler both relate to powder metallurgy methods of making an alloy using boron powder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a boron powder with a grain size of less than 2 μm as taught by Mohler into the method of making an alloy disclosed in Hu, thereby producing an even distribution of the boron in the resulting material (Mohler, paragraph [0022]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed particle size over the prior art disclosure since the prior art teaches improved distribution of boron throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
	
	As to claim 18, the combination of Hu and Mohler disclose a boron powder with a particle size of less than 2 μm (Mohler, paragraph [0022]), meeting the claim limitations. As such, the powder made of the same material, possessing the same size, would be expected to possess the same specific surface area. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP § 2112.01(II).

As to claim 19, Hu discloses adding boron powder (Hu, pg. 7 of translation, lines 5-6; see also pg. 6, line 16) to the mixture of powders. As Hu does not disclose that there are other components in the boron powder, the inference that a person of ordinary skill would draw from this disclosure is that the boron powder is pure, meeting the claim limitation of having a boron content of greater than 85% by weight.
However, Hu does not disclose where the nano-structured micrometric powder is formed of particles whose geometrical dimensions do not exceed 25 nm.
Mohler relates to a method of producing a dispersion strengthened copper alloy (Mohler, paragraph [0001]) and teaches adding boron to bind unwanted oxygen (Mohler, paragraph [0010]). Mohler teaches this alloy is formed using a powder mixture of Cu powder, Al2O3 powder, and B powder (Mohler, paragraph [0012]). Mohler teaches using a boron powder with a d50 value for the grain size of less than 2 μm (Mohler, paragraph [0022]). Mohler teaches that the small particle size contributes to an even distribution of the boron during the milling and in the resulting material (Mohler, paragraph [0022]).
As Hu and Mohler both relate to powder metallurgy methods of making an alloy using boron powder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a boron powder with a grain size of less than 2 μm as taught by Mohler into the method of making an alloy disclosed in Hu, thereby producing an even distribution of the boron in the resulting material (Mohler, paragraph [0022]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed particle size over the prior art disclosure since the prior art teaches improved distribution of boron throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While it is unclear how claim 12 modifies the claims it depends from, see 112(b) rejection above, claim 12 nevertheless requires mixing a boron powder with gold. As Hu does not disclose gold in the alloy composition, nor elsewhere in the reference, Hu does not disclose any mixing of gold with a boron powder. Further, it would not be obvious to add gold to Hu and mix it with a boron powder  Thus, claim 12 is free from the art. Claims 13-16 and 25-26 are also free from the art as they depend from claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733